Citation Nr: 0915004	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-34 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected post-traumatic stress disorder (PTSD) rated 
as 50 percent disabling from August 15, 2001 and 70 percent 
disabling from January 10, 2006. 

2.  Entitlement to service connection for migraine headaches, 
to include as secondary to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In March 2005, the Board granted service connection for PTSD.  
That same decision remanded the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, manifested by depression and anxiety, for 
additional development.  However, subsequent to the March 
2005 remand, the record reveals that, in effectuating the 
Board's decision, the establishment of service connection for 
PTSD included the symptoms of depressive disorder and 
anxiety.  The inclusion of these symptoms in the rating 
resulted in the Veteran being assigned a 70 percent rating 
for his PTSD.  Therefore, the issue is rendered moot.  

The Veteran participated in a videoconference hearing with 
the undersigned in February 2009.  A transcript of that 
proceeding has been associated with the Veteran's claims 
folder.

The record reflects that evidence has been submitted directly 
to the Board, accompanied by a waiver of having this evidence 
initially considered by the agency of original jurisdiction 
(AOJ) in accord with 38 C.F.R. § 20.1304.

The issues of entitlement to service connection for migraine 
headaches to include as secondary to service-connected PTSD 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

On June 2006, prior to the promulgation of a decision in the 
appeal, the RO received notification from the Veteran's 
representative that a withdrawal of his claim for an 
increased disability evaluation for service-connected PTSD 
was requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran's representative as to the issue of an increased 
disability evaluation for service-connected PTSD have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The record shows 
that the Veteran, through his attorney, filed a substantive 
appeal in November 2005 with regard to the issue of 
entitlement to an increased rating for PTSD.  In a statement 
received in June 2006, the Veteran's representative withdrew 
the appeal for entitlement to an increased disability 
evaluation for service-connected PTSD.  Hence, there remains 
no allegation of error of fact or law for appellate 
consideration regarding the claim.  Accordingly, the Board 
does not have jurisdiction to review the claim and it is 
dismissed.



ORDER

The appeal as to the issue of entitlement to an increased 
disability evaluation for service-connected PTSD is 
dismissed.


REMAND

The Board's duty to assist requires providing a medical 
examination or obtaining a medical opinion in certain 
circumstances.  38 U.S.C.A. § 5103A(d) (West 2002);  38 
C.F.R. § 3.159(c)(4) (2008), see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The duty to provide a medical 
examination or obtain a medical opinion arises if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
that disability; establishes that the Veteran suffered an 
event, injury, or disease in service or that certain diseases 
manifested during an applicable presumptive period; and 
indicates that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service.  38 C.F.R. § 3.159(c)(4) (2008).  Whether the 
evidence indicates that the disability may be associated with 
the Veteran's service is a low threshold.  McLendon, 20 Vet. 
App. at 82.  Whether a Veteran's claim that he suffered an 
event, injury, or disease in service is credible is a 
determination that the Board must make.  Id. at 83.

Here, the evidence shows that the requirements triggering the 
duty to provide an examination have been met.  First, the 
evidence reveals that the Veteran was treated for a tension 
headache in August 1969 during active service.  In addition, 
the VA treatment records show current diagnoses of headaches 
and continuous treatment for headaches since 1975, four years 
after the Veteran's separation from active service.  Lastly, 
the VA treatment records dated in February 1976 and May 1976 
suggest a relationship between the Veteran's headaches and 
his anxiety and associated tension.  As the Veteran's 
service-connected PTSD is manifested, in part by anxiety, the 
Board finds that the aforementioned VA treatment records 
indicate that the Veteran's disability may be associated with 
his service-connected PTSD.  McLendon, 20 Vet. App. at 82-83.  
At this time the evidence of record does not contain 
sufficient competent medical evidence to decide the claim and 
the Veteran should be provided with an appropriate 
examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of the claimed migraine 
headaches.  The examiner should review the 
Veteran's claims folder and provide an 
opinion as to whether it is at least as 
likely as not (probability of 50 percent 
or greater) that the Veteran's service-
connected PTSD cause or aggravate any 
diagnosed headache disorder.  If it is 
determined that aggravation beyond the 
natural progress of the disorder exists, 
the examiner should identify the baseline 
level of severity of the symptoms prior to 
aggravation and the level of severity of 
symptoms due to aggravation.  The examiner 
should take note that aggravation refers 
to an identifiable, incremental, permanent 
worsening of the underlying condition, as 
contrasted with temporary or intermittent 
flare-ups of symptomatology.  If no such 
relationship between the Veteran's PTSD 
and headaches is found, the examiner 
should also provide an opinion as to 
whether the Veteran's current headaches 
are related to military service or any 
event that occurred therein.  The examiner 
should provide a complete rationale for 
all opinions provided. 

2.  Thereafter, the Veteran's claim of 
entitlement to service connection for 
migraine headaches, to include as 
secondary to service-connected PTSD, 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


